
	

114 HRES 470 IH: Congratulating the National Institute of Nursing Research on the occasion of its 30th Anniversary.
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 470
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mrs. Capps (for herself and Mr. Joyce) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Congratulating the National Institute of Nursing Research on the occasion of its 30th Anniversary.
	
	
 Whereas the Institute of Medicine in 1983 recommended that nursing research be included in the mainstream of biomedical and behavioral science;
 Whereas the Congress established the National Center for Nursing Research within the National Institutes of Health to disseminate information related to basic and clinical nursing research through the passage of the Health Research Extension Act of 1985;
 Whereas the National Center for Nursing Research excelled in its purpose to support and provide research training, fellowships, and opportunities for our Nation’s nursing scientists;
 Whereas the Congress, recognizing the contributions of the National Center for Nursing Research to improving quality care and health, redesignated the center the National Institute of Nursing Research (in this resolution referred to as the NINR) through the passage of the National Institutes of Health Revitalization Act of 1993;
 Whereas the NINR’s research focus for the past 30 years encompasses advances in health and wellness promotion, managing symptoms of acute and chronic illnesses, as well as innovations in science and practice;
 Whereas the NINR’s mission is to promote and improve the health of individuals, families, communities, and populations, across all stages of life;
 Whereas the NINR’s goal is to enhance nursing science and health care by integrating the biological and behavioral sciences, applying new technologies, promoting health equity, and developing scientists of the future;
 Whereas NINR funded scientists conduct patient-centered, point-of-care, biobehavioral research with a primary focus on health promotion, symptom management, quality of care, and quality of life;
 Whereas the NINR has a commitment to helping eliminate health disparities facing minority, underserved, and disadvantaged populations across the Nation;
 Whereas the NINR is the lead institute for palliative and end-of-life care research at the National Institutes of Health; and
 Whereas the NINR invests a large portion of its budget to train emerging scientists, ensuring a strong body of nursing knowledge is generated for the health of the Nation: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates the National Institute of Nursing Research on the occasion of its 30th Anniversary; and
 (2)commends the Institute for its ongoing support of nursing research integral to the health and well-being of Americans.
			
